IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSHUA DURNEY,                        §
                                       §   No. 144, 2017
       Defendant Below-                §
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID 1208013413 (K)
       Plaintiff Below-                §
       Appellee.                       §

                          Submitted: July 13, 2017
                           Decided: August 3, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                   ORDER

      This 3rd day of August 2017, after careful consideration of the opening brief,

the State’s motion to affirm, and the record, it is clear that the judgment below

should be affirmed on the basis of, and for the reasons stated in, the Superior

Court’s well-reasoned decision dated March 8, 2017. The Superior Court did not

err in concluding that the appellant’s second motion for postconviction relief was

subject to summary dismissal under Superior Court Criminal Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice